                Case: 1:19-cv-00081-DAR Doc #: 60 Filed: 05/24/19 1 of 2. PageID #: 424
7KH&RXUWKHUHE\DGRSWV
WKHSURSRVHGFDVH
PDQDJHPHQWGDWHV
,7,66225'(5('               IN THE UNITED STATES DISTRICT COURT
V'DYLG$5XL]                  FOR THE NORTHERN DISTRICT OF OHIO
860DJLVWUDWH-XGJH

           JAMES EVERETT SHELTON; individually
           and on behalf of those similarly situated,

                Plaintiffs,                                       Case No. 1:19-cv-81-JG

         v.

         DIRECT ENERGY, LP, and KAA ENERGY,
         INC.

                Defendants.


                                             JOINT STATUS REPORT

                Pursuant to the Court’s instructions at the Status Hearing on Thursday, May, 16, 2019,

         Defendants Direct Energy, LP (“Direct Energy”), KAA Energy (“KAA”), and Plaintiff James

         Everett Shelton (“Shelton”) jointly file this Status Report to update the Court as to the agreed

         timelines for discovery and related dispositive motions. The parties have agreed as follows:

                1. Discovery on individual liablity, including consent, is permitted for the next 90 days

                    until August 19, 2019;

                2. On August 19, 2019, class discovery is permitted. Individual discovery continues,

                    as necessary.

                3. The parties will pass on the June 22, 2019 dispositive motion deadline for “consent

                    issues.” Defendants will file any motion for summary judgment on all potentially

                    dispositive issues by the Dispositive Motion deadline below.

                4. The Parties propose that the Court enter the following deadlines:
     Case: 1:19-cv-00081-DAR Doc #: 60 Filed: 05/24/19 2 of 2. PageID #: 425



      DEADLINE:                                           PROPOSED DATE

     Fact discovery deadline                              February 19, 2020

     Plaintiff's expert report deadline                   March 20, 2020

     Defendants’ expert report deadline                   April 20, 2020

     Expert discovery deadline                            May 20, 2020

     Motion for class certification deadline              June 3, 2020

     Dispositive Motion deadline                          30 days after the Court’s ruling
                                                          on Plaintiff’s motion for class
                                                          certification

Dated: May 22, 2019.

                                               By: /s/ William B. Thomas

                                                   Michael D. Matthews, Jr.*
                                                   Texas Bar No. 24051009
                                                   William B. Thomas*
                                                   Texas Bar No. 24083965
                                                   McDowell Hetherington, LLP
                                                   1001 Fannin Street, Suite 2700
                                                   Houston, Texas 77002
                                                   T: (713) 337-5580
                                                   F: (713) 337-8850
                                                   matt.matthews@mhllp.com
                                                   william.thomas@mhllp.com

                                                   Ashley L. Oliker (0085628)
                                                   Frost Brown Todd LLC
                                                   10 W. Broad Street, Suite 2300
                                                   Columbus, Ohio 43215
                                                   T: (614) 559-7227
                                                   F: (614) 464 1737
                                                   aoliker@fbtlaw.com

                                                   Attorneys for Direct Energy, LP


                                                   * admitted pro hac vice




                                               2
